Citation Nr: 0711955	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-39 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Louis M. DiDonata, Esquire 


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 until 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Reno, 
Nevada Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The veteran's disability requires daily inhalational therapy.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent for 
asthma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 
(DC) 6602 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran contends that he is entitled to an increased 
rating for his asthma.  According to his statements of 
record, he complains of shortness of breath, difficulty with 
ladders, and walking up inclines.  

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  The Board considers all 
the evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran's service connected asthma is currently rated as 
10 percent disabling under DC 6602.  Under the regulations, a 
10 percent rating is warranted for asthma when there is FEV-1 
of 71 to 80 percent predicted or FEV-1/FVC of 71 to 80 
percent, or intermittent inhalational or oral bronchodilator 
therapy.  38 C.F.R. § 4.97, DC 6602.

A higher rating, of 30 percent, is warranted for asthma when 
there is FEV-1 of 56 to 70 percent predicted or FEV-1/FVC of 
56 to 70 percent, or daily inhalational or oral  
bronchodilator therapy or inhalational anti-inflammatory 
medication.  Id. 

A 60 percent rating is warranted for asthma when there is 
FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care exacerbations, or intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids.  Id.  

The highest rating for asthma, 100 percent, is warranted when 
there is FEV-1 of less than 40 percent predicted, or FEV-
1/FVC less than 40 percent, or more than one attack per week 
with episodes of respiratory failure, or requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Id. 

A July 2003 Pulmonary Function Test showed an FEV-1 of 79 
percent predicted.  Also, a July 2003 medical record noted 
that the veteran was using Advair.   

The veteran underwent a VA examination in November 2003.  He 
stated that he was presently using Albuterol and Advair.  His 
lungs were clear to percussion and auscultation with a 
slightly extended respiratory expiration.  He did not have 
peripheral edema or edema in his chest.  The examiner noted 
that the paralysis of the left diaphragm probably contributed 
to his Pulmonary Function Test.  Chest x-rays showed no 
evidence of acute infiltrate or pulmonary vascular 
congestion.  The examiner noted the use of oxygen for 
fibrillation from February 2003 until April 2003, which was 
due to his four-vessel coronary artery bypass graft.  The 
Pulmonary Function Test showed an FEV-1 of 70.4 percent 
predicted and an FEV-1/FVC of 67 percent.  The examiner 
stated that the veteran showed restrictive lung disease, 
which was not improved by bronchodilators. 

In April 2006, the Board remanded the issue for an additional 
VA examination, and in July 2006, the veteran underwent a 
second exam.  The Pulmonary Function Test showed an FEV-1 of 
83.9 percent predicted and an FEV-1/FVC of 71 percent.  The 
veteran stated that he experiences two to three serious 
attacks per month, depending upon the weather and air 
quality.  He noted that he controls the attacks with an 
inhaler and shallow breathing.  He also stated that he uses 
an Advair inhaler on average twice a day and has done so for 
the last four years.  The examiner noted that the veteran did 
not use "anti daily inhalers," oral bronchodilator therapy, 
inhalational anti-inflammatory medications, or any course of 
systemic corticosteroids.  The diagnosis was bronchial asthma 
with moderate to severe obstructive pulmonary disease.  

Although the examiner noted that there was no use of "anti 
daily inhalers," the veteran was also noted as using Advair 
on average twice a day.  In applying the evidence of record 
to the rating criteria, and resolving reasonable doubt in 
favor of the veteran, the Board finds that the totality of 
the evidence supports a conclusion that the veteran is 30 
percent disabled.  Consequently, the Board finds that an 
increased rating is warranted.  38 C.F.R. § 4.7.  

However, in the absence of any evidence that the veteran's 
asthma is manifested by FEV-1 of 40 to 55 percent predicted; 
or FEV- 1/FVC of 40 to 55 percent; or at least monthly visits 
to a physician for required care of exacerbations; or 
intermittent courses of systemic corticosteroids, a higher 
rating is not warranted.   

II.  Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  The veteran's appeal originates from a March 2004 
rating decision.  The Board acknowledges that the section 
5103 notice was not sent to the veteran until November 2004.  
The appellant has the right to content complying notice and 
proper subsequent VA process, which he has received in this 
case.    

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Nov. 2004, May 2006).  As such, VA fulfilled 
its notification duties.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Such notice was 
provided in May 2006.

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
and VA clinic records are available, and there is no 
pertinent evidence that is not currently part of the claim's 
file.  Additionally, the veteran was afforded multiple VA 
examinations.  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A 30 percent rating for asthma is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


